Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the written opinion states that claim 1 is obvious over Gibbs (4,339,002) in view of Blake (2011/0067881) and Crossley et al. (7,958,938) and further in view of Niemeyer et al. (2010/0276155).  However, it has been held that rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  Furthermore, the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art, and a statement that modifications of the prior art to meet the claimed invention would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima case of obviousness without some objective reason to combine the teachings of the references.  Thus, it appears that the rejection is based on the fact that all aspects of the claimed invention were individually known in the art, the references can be combined or modified, and the motivation to modify the references is based on conclusory statements.  Therefore, the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679